Citation Nr: 0207981	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied service connection for lumbar spine, L4-5 
posterior ankylosis, postoperative, and for herniated nucleus 
pulposus, L5-S1, status post laminectomy fusion.  This matter 
was remanded to the RO in August 2001 so that the appellant 
would be provided with a hearing before the Board that he had 
requested.  In March 2002, the appellant gave sworn testimony 
before the undersigned Board member at the VA facility in San 
Antonio, Texas.  A transcript is of record.  

The appellant's original claim for VA compensation benefits 
was received in June 1996.  Among other things, the appellant 
claimed entitlement to service connection for a disability of 
the lower back and spine.  In an accompanying statement, he 
indicated that he had undergone an L5-S1 laminectomy on July 
3, 1995, and said that since his separation from service, he 
had experienced sporadic problems with lower back pain and 
pain in his buttocks.  

The initial claim was for low back disability, but as it was 
developed during the course of its prosecution, the issues 
were separated into different segments of the lumbar spine, 
apparently because it was felt that separate lumbar spine 
injuries were involved.  Thus, when this matter was before 
the Board in August 2001, the issues were listed as 
entitlement to service connection for lumbar spine, L4-5 
posterior ankylosis, postoperative, and entitlement to 
service connection for herniated nucleus pulposus, L5-S1, 
status post laminectomy fusion.  The record unequivocally 
demonstrates that these issues are in fact intertwined and 
that the appellant has been claiming service connection for 
both disabilities from the beginning.  Both issues involve at 
least one common segment of the lumbar spine - the L5 
vertebral body.  Despite the issuance in March 2001 of a 
separate statement of the case with respect to the issue of 
entitlement to service connection for herniated nucleus 
pulposus, L5-S1, status post laminectomy fusion, the Board 
concludes that the appellant effectively placed this issue in 
appellate status when he filed his substantive appeal in 
September 1999 following the issuance of a statement of the 
case in August 1999.  Accordingly, the Board has 
recharacterized the issue as set forth on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's current low back disability cannot be 
disassociated from injuries to the lumbar spine that he 
sustained in service.  


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the representative stated at the March 2002 hearing that the 
appellant had exhausted all efforts to obtain the medical 
evidence that would support his claims for service 
connection.  

The appellant seeks service connection for low back 
disability that he claims originated in injuries to his 
lumbar spine sustained in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

The record shows that in April 1997, the National Personnel 
Records Center sent the appellant's service medical records 
in microfiche form to the RO.  The RO indicated in May 1997 
that the service medical records had been received in 
microfiche form.  In December 1997, in response to the 
appellant's request, the RO sent him a copy of the service 
medical records.  However, neither the microfiche nor a copy 
of the service medical records is of record.  It is clear, 
however, that the service medical records were before the 
rating board, and the Board will therefore refer to the 
service medical records as summarized in the rating decisions 
denying service connection.  

The RO indicated that the service medical records showed that 
the appellant was treated in October 1983 for low back pain.  
When he was seen in April 1985, a diagnosis of low back 
strain was entered.  The diagnosis in May 1985 was mechanical 
low back pain.  In rating decisions dated in July and 
September 1999, the RO noted that the appellant had been 
treated on three occasions in service "for lumbar spine 
injury and strain."  However, the RO found that the post 
service disc herniations occurred at a time too remote from 
service to be related thereto.  

The record establishes that in July 1995, the appellant was 
admitted to a private hospital for surgical treatment of a 
herniated disc at L5-S1 with an extruded fragment.  He 
underwent an L5-S1 laminectomy; L5-S1 total diskectomy; a 
medial facetectomy, L5-S1, bilaterally; bilateral 
foraminectomy; and Songer cable stabilization of L5-S1.  His 
neurosurgeon was Dr. Parra.  

The appellant was later found to have a disc herniation at 
L4-5 above the level of his previous fusion at L5-S1.  In 
February 1998, he underwent an L4-5 decompression and fusion 
with internal fixation.  His neurosurgeon was Dr. Swann.  

The issue is whether the appellant's post service disc 
herniations, which necessitated his back surgeries, resulted 
from injuries to the lumbar spine sustained in service.  The 
resolution of this issue turns on whether there is evidence 
of a continuity of symptomatology since the inservice 
injuries sufficient to link those injuries to the back 
problems he experienced following service.  See 38 C.F.R. § 
3.303(b).  It is important to bear in mind, however, that the 
regulation requires continuity of symptomatology, not 
continuity of treatment.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The RO's decision to deny service connection was hardly 
arbitrary.  Apparently, there were no documented complaints 
referable to the low back when the appellant was examined for 
separation, nor was there any medical evidence of low back 
pathology until more than eight years following service.  The 
earliest documented indication of low back problems was in 
October 1994, when the appellant was seen by Dr. Reardon for 
complaints of low back pain after playing six games of 
softball over the weekend.  Mechanical low back pain was 
assessed.  

The medical records associated with his July 1995 
hospitalization show that the appellant gave a history of low 
back pain with radiation of the pain to the right lower 
extremity since the previous April.  He complained of 
increased symptomatology since June, which included numbness 
and weakness in the right lower extremity.  Thus, one 
interpretation of the evidence was that the appellant had 
sustained low back injuries in service that were acute and 
transitory and had resolved and that his current low back 
disability was attributable to post service events.  

However, the appellant testified that he did not mention his 
back at his separation examination "simply because I didn't 
think there was gonna be an issue."  He stated that even up 
to his 1995 surgery for his herniated nucleus pulposus at L5-
S1, he did not think that it was possible that there was a 
nexus with his inservice injuries until he conferred with Dr. 
Parra, his neurosurgeon, who suggested a possible nexus.  He 
said that that was the catalyst for filing his claim.  

The appellant described his injuries in service.  He 
testified that he initially injured his back while at air 
assault school with the 101st Airborne Division in about 
1982.  He said he wrenched his back when he turned quickly to 
avoid being struck by the hook on the helicopter onto which 
he was sling loading a quarter-ton jeep.  He reported that he 
did not seek medical attention for it because he did not want 
to be re-cycled through training.  He said that the injury 
was not severe, and he was able to complete training.  He 
further testified that while testing electronic equipment in 
an urban environment in Phoenix, Arizona, he injured his back 
when he lifted a piece of electronic equipment in the back of 
his jeep.  He said that he sought emergency medical care at 
Williams Air Force Base in Arizona.  He said that medications 
and bed rest were prescribed.  He indicated that this injury 
occurred in about 1983.  

The appellant said that the next incident occurred at Fort 
Campbell, Kentucky, apparently in 1985.  He stated that he 
was running and felt a "pop" in his back.  He said that his 
back "seized up with spasms."  He again sought emergency 
medical care, and medications were prescribed.  He said that 
he thought that he was ultimately referred to physical 
therapy.  He also reported that he had to go back for further 
treatment and that other medications were prescribed.  

The appellant testified that there were no intercurrent 
injuries or diagnosed disease between service and his 
surgeries that would explain his herniated nucleus pulposus.  
He reported that he now experienced intermittent radiating 
pain to the right buttock and diminished sensation and 
weakness in his right leg and foot.  His right foot, he said, 
was in a constant state of numbness.  

The appellant reported that following service, he experienced 
periodic bouts of lower back muscle spasms with radiating 
pain to the right buttock and leg.  At first, these symptoms 
responded well to bed rest and over-the-counter medication, 
but as time progressed, the symptoms increased in frequency, 
intensity and duration.  He said that a report of April 12, 
1995, from Dr. Reardon, his primary care physician, suggests 
that the appellant had experienced his described symptoms off 
and on for many years.  This report, according to the 
appellant, preceded his being diagnosed with herniated 
nucleus pulposus.  

The appellant said that the symptoms he had experienced early 
on were very similar to his current symptoms.  He essentially 
testified that he had right-sided radiating symptoms from the 
time of his inservice injuries until the time of his back 
surgeries.  He said that he did not go to a doctor every time 
he had these symptoms.  Rather, he treated them with bed rest 
and over-the-counter medications.  He said that his spouse, 
to whom he was married prior to service, attested to this.  

In a statement dated in March 2002, the appellant's spouse 
reported that in the years immediately following service, the 
appellant suffered from muscle spasms in his lower back with 
radiating pain in his right buttocks and leg.  She said that 
this occurred about two or three times a year.  She stated 
that generally he would rest and take over-the-counter 
medications and that his symptoms would subside after several 
weeks.  

The appellant testified that his service medical records show 
that an examiner noted right paravertebral muscle spasm with 
pain radiating to the back of his legs.  He testified that 
the opinions of Dr. Parra and Dr. Swann were based on the 
records that VA sent him in 1997.  The appellant testified 
that his research disclosed that radiating pain - sciatica - 
was a common symptom of a lumbar herniated disc.  He noted 
that the medical articles indicate that sciatica can be 
preceded by a history of localized back aching or can follow 
a popping sensation and can be accompanied by numbness and 
tingling.  He said that this was precisely what occurred in 
service.  He submitted medical articles for inclusion in the 
record to support his testimony.  The Board notes that under 
the VCAA, competent medical evidence includes statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)).  

The appellant testified that the first doctor he saw 
following service was Dr. Reardon, whom he saw in the early 
1990's.  He said that, although he had symptoms, he did not 
seek treatment for his back from 1986 until 1994.  He stated 
that his symptoms were not as severe during this timeframe.  
The appellant testified that he had engaged in athletic 
competition in service and that he felt his back pop while 
running during a softball game.  

When seen by Dr. Reardon in October 1994, the appellant had 
no radicular symptoms and reported that he had had similar 
back strains after athletic competitions in the past.  When 
seen by Dr. Reardon on June 27, 1995, he stated that when his 
symptoms first appeared in April, he initially received good 
relief with anti-inflammatory medication and Flexeril.  Since 
then, however, he had developed some radiation of pain in the 
lateral right leg and some numbness in the lateral foot.  
When seen by Dr. Reardon in August 1994 for a "full baseline 
history and physical examination," he had no active 
complaints, and his back had full range of motion without 
pain.  

However, when seen privately on April 5, 1995, it was 
reported that the appellant had a 20-year history of chronic 
back pain.  The appellant testified that he had had problems 
since his 20s, not for 20 years as the report of April 5, 
1995, suggests.  

When seen by Dr. Reardon on April 12, 1995, the appellant 
complained of right buttock pain with muscle spasm.  It was 
reported that the appellant had experienced these symptoms 
off and on for many years.  Dr. Reardon reported that the 
appellant had experienced no trauma to his back or hips but 
admitted to wearing a small, thick wallet over the area of 
pain.  He tended to sit on this wallet for long periods while 
working at his desk or driving great distances.  The 
pertinent assessment was right buttock pain probably 
secondary to direct trauma to the sciatic nerve at the 
sciatic notch secondary to wearing a wallet in his pocket.  

When the appellant was seen on June 6, 1995, he complained of 
lower back pain that radiated to the right buttock and leg.  
It was reported that he had a history of similar pain that 
easily resolved with Ibuprofen and 24 to 48 hours of bed 
rest.  This time, he had posterior thigh paresthesia.  The 
diagnosis was sciatic nerve palsy originating in the right 
buttock, not the spine.  

However, these diagnoses seem incompatible with the very 
significant low back pathology visualized on a magnetic 
resonance imaging scan of the lumbar spine on June 22, 1995.  
The degree of low back disability then visualized led to the 
appellant's low back surgery on July 3, 1995.  The day before 
the surgery, he was reported to be "writhing in pain since 
0200."  

The appellant testified that he was "not the type of 
individual" to go to the doctor every time he had a muscle 
strain or a back problem.  However, private treatment reports 
in the years immediately following service show that he 
sought treatment for some relatively minor complaints.  
Nevertheless, the Board accepts his claim that he mostly 
treated his low back pain with over-the-counter medication 
and bed rest in the years prior to October 1994.  

Moreover, the medical evidence is consistent with the 
statement accompanying his initial claim for service 
connection that he was not generally concerned with low back 
symptoms since non-prescription drugs and bed rest seemed to 
alleviate the symptoms within a day or two.  He said at that 
time that in the months before his back surgery, his symptoms 
worsened severely.  He reported that he now had limited 
mobility of his upper torso and continued to experience 
periodic pain and numbness of his lower back and right foot.  
He stated that he believed that his back problems originated 
in injuries to his back that he sustained in service.  

In a statement dated in March 1998, Dr. Parra reported that 
he initially saw the appellant in late June 1995 and that the 
appellant had a long standing history of back problems that 
culminated in herniation of L4-5 and L5-S1.  The appellant, 
he said, had injuries that began when he was on active duty.  
Dr. Parra stated that it was "quite possible" that the 
herniation of his discs years later resulted from the 
inservice injuries.  

Dr. Swann said in April 1998 that the appellant's history was 
one of long standing back problems.  He said that the 
appellant related injuries to him that began while he was on 
active duty and stated that it was "possible that the 
currently treated disc problems at L4-5 and L5-S1 began, or 
were aggravated, by the incidents that occurred while he was 
in the United States Army."  

The VA orthopedic examiner stated in November 1998, however, 
that he did not believe that the injuries sustained by the 
appellant to his back in 1983 and 1985 "led directly to his 
later problems with ruptured lumbar discs."  He indicated 
that he had reviewed the claims file.  "The records and his 
statements," the examiner said, "indicated that he returned 
to full military duty without profile limitations of a 
permanent nature, and functioned well for about eight years 
before the symptoms of ruptured discs developed."  

Although the RO found the initial opinions of Dr. Parra and 
Dr. Swann to be speculative, as they raised only the 
possibility that the inservice injuries caused the later disc 
herniations, these physicians indicated in opinions dated in 
March 2002 that it was more likely than not that there was an 
etiological relationship between the inservice injuries and 
the later disc herniations.  

Although the record is somewhat equivocal, there is competent 
evidence of a continuity of symptomatology since service.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a lay 
person is capable of providing evidence of symptomatology).  
See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (defining competent lay 
evidence as "any evidence not requiring that the proponent 
have specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  In 
addition, the record contains the opinions of two 
neurosurgeons indicating that the appellant's current low 
back disability is related to his lumbar spine injuries in 
service.  

Finally, there is the opinion of the VA orthopedic examiner 
in November 1998, who stated that he did not believe that the 
inservice injuries "led directly to his later problems with 
ruptured lumbar discs."  This opinion can be interpreted, 
however, to suggest an indirect causation.  An inference can 
be drawn that the low back injuries in service rendered the 
appellant's low back more susceptible to the routine shocks 
and wear and tear that the average back would undergo under 
the ordinary conditions of life.  In effect, the inservice 
injuries made the appellant more susceptible to the rupturing 
of the lumbar discs that he later experienced.  

In any case, the Board concludes that the evidence in favor 
of the claim and the evidence against the claim are in 
relative equipoise and that, in these circumstances, the 
appellant is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  It follows that the appeal must be 
granted.  


ORDER

Service connection for low back disability is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

